     Case 4:21-cv-00038-RSB-CLR Document 8 Filed 06/02/21 Page 1 of 3




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

JAMES ALLEN BROWN,                   )
                                     )
              Plaintiff,             )
                                     )
v.                                   )             CV421-038
                                     )
PHEOBE PUTNEY                        )
MEMORIAL HOSPITAL,                   )
Emergency Room                       )
ALBANY JAIL/DOUGHERTY                )
COUNTY JAIL, and                     )
DIAGNOSTICS/JACKSON GDC,             )
                                     )
              Defendants.            )

                                ORDER

     The Court entered a Report and Recommendation (R&R)

recommending the dismissal of plaintiff’s claims related to the denial of

a cane while at Georgia State Prison and transfer of the remaining claims

to the Middle District of Georgia. Doc. 6. The Clerk of Court mailed the

R&R to the address provided by plaintiff, but it was returned as

undeliverable. Doc. 7. The Local Rules of this Court require all litigants

to notify the Court of any changes to their address, including release from

incarceration and transfer to a different detention facility. S.D. Ga. L.R.

11.1 (“Each attorney and pro se litigant has a continuing obligation to
     Case 4:21-cv-00038-RSB-CLR Document 8 Filed 06/02/21 Page 2 of 3




apprise the Court of any address change.”). Though plaintiff failed to

comply with this rule in the instant case, he did provide the required

notice in Brown v. (CCA) Coffee Cnty. Corr. Facility, CV5:21-007, doc. 9

(S.D. Ga. Jan. 29, 2021).

     In order to ensure that plaintiff has an opportunity to file any

objections to the Court’s R&R, the Clerk of Court is DIRECTED to mail

a copy of this Order and the R&R to the address provided by plaintiff in

CV5:21-007. Plaintiff is DIRECTED to file any objections to the R&R

within 14 days of this Order. He is further DIRECTED to file a notice

with the Court providing his current address with 14 days of this Order.

Plaintiff is reminded that failure to abide by the Court’s Orders and Rules

will result in the dismissal of his case. See S.D. Ga L.R. 41(b); see, Link

v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (courts have the

inherent authority to dismiss claims for lack of prosecution); Mingo v.

Sugar Cane Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989); Jones v.
     Case 4:21-cv-00038-RSB-CLR Document 8 Filed 06/02/21 Page 3 of 3




Graham, 709 F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United States,

CV491-277 (S.D. Ga. June 10, 1992).

     SO ORDERED, this 2nd day of June, 2021.



                                  ________________________________
                                    _____
                                        ______
                                             _____________
                                  CHRI
                                  CHRISTOPHER
                                    R STOP
                                        OPHER L. RAY
                                                   Y
                                  UNITED STATE
                                         STATES
                                            T S MAGISTR
                                                MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
